


110 HR 3100 IH: Import Safety Act of

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3100
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Kirk (for
			 himself, Mr. Larsen of Washington, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act and the
		  Consumer Product Safety Act to increase the safety of food, toothpaste, and
		  toys.
	
	
		1.Short titleThis Act may be cited as the
			 Import Safety Act of
			 2007.
		2.Food safety
			(a)Increased civil
			 penaltiesSection 303 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 333) is amended—
				(1)by redesignating
			 subsection (g) as subsection (f); and
				(2)in paragraph
			 (2)(A) of such subsection (f), as so redesignated—
					(A)by striking
			 $50,000 and inserting $5,000,000;
					(B)by striking
			 $250,000 and inserting $25,000,000; and
					(C)by striking
			 $500,000 and inserting $50,000,000.
					(b)Additional
			 funding for inspecting imported processed foodThere is authorized to be appropriated to
			 the Commissioner of Food and Drugs $20,000,000 for each of fiscal years 2008
			 through 2012 for the purpose of carrying out section 801 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 381) with respect to processed food (as
			 defined in section 201(gg) of such Act (21 U.S.C. 321(gg)) and toothpaste which
			 is being imported or offered for import into the United States. Such
			 authorization of appropriations is in addition to any other authorization of
			 appropriations available for such purpose.
			3.Toy
			 safety
			(a)Increased
			 criminal penaltiesSection
			 21(a) of the Consumer Product Safety Act (15 U.S.C. 2070(a)) is amended by
			 striking shall be fined and all that follows and
			 inserting
				
					shall be
			 fined—(1)not more than
				$20,000,000, if the offense does not result in death; or
					(2)not more than
				$50,000,000, if the offense results in death,
					or
				imprisoned for not more than 1 year, or
				both..
			(b)Additional
			 funding for inspecting imported toysThere is authorized to be appropriated to
			 the Consumer Product Safety Commission, $20,000,000 for each of fiscal years
			 2008 through 2012 for the purpose of carrying out sections 16 and 17 of the
			 Consumer Product Safety Act (15 U.S.C. 2065 and 2066) with respect to toys
			 which are being imported or offered for import into the United States. Such
			 authorization of appropriations is in addition to any other authorization of
			 appropriations available for such purpose.
			
